 1   MARTA E. VILLACORTA (NY SBN 4918280)
     Assistant United States Trustee
 2   JASON BLUMBERG (CA SBN 330150)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4   280 South First Street, Ste. 268
     San Jose, California 95113
 5   Telephone: (408) 535-5525
     Facsimile: (408) 535-5532
 6   Email: jason.blumberg@usdoj.gov

 7   Attorneys for James L. Snyder,
     Acting United States Trustee for Region 12 1
 8
                                UNITED STATES BANKRUPTCY COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION

11   In re:                                                     Bankruptcy Case
                                                                No. 20-50682 MEH
12
13   WAVE COMPUTING, INC., et al.,                              Chapter 11
                                                                (Lead Case)
14
                                   Debtors.2                    Date: February 18, 2021
15
                                                                Time: 10:15 a.m.
16                                                              Judge: Honorable M. Elaine Hammond
                                                                       Via Zoom
17
18                    OBJECTION AND RESERVATION OF RIGHTS OF THE
                  UNITED STATES TRUSTEE TO DEBTORS’ MOTION FOR ORDER
19                  CONDITIONALLY AUTHORIZING SALE OF THEIR ASSETS
20
              James L. Snyder, Acting United States Trustee for Region 12 (the “UST”), by and through
21
     his undersigned counsel, hereby files this objection to the Debtors’ motion (ECF No. 1055) (the
22
     “Sale Motion”) for an Order conditionally authorizing the sale of substantially all their assets. In
23
24   support of his Objection, the UST respectfully represents as follows:

25
26
              1
                    James L. Snyder, Acting United States Trustee for Region 12, is acting in this appointment
     for Tracy Hope Davis, United States Trustee for Region 17, who has recused herself.
27            2
                      The Debtors in these chapter 11 cases are Wave Computing, Inc., MIPS Tech, Inc.,
28   Hellosoft, Inc., Wave Computing (UK) Limited, Imagination Technologies, Inc., Caustic Graphics, Inc.,
     and MIPS Tech, LLC. The Debtors' mailing address is 3201 Scott Blvd., Santa Clara, CA 95054.



     Case: 20-50682       Doc# 1108       Filed: 02/03/21     Entered: 02/03/21 09:16:02          Page 1 of
                                                      7
                                             I.     INTRODUCTION
 1
 2           1.      Transparency is the hallmark of bankruptcy proceedings. Here, though, the Sale

 3   Motion does not disclose the identity of the Stalking Horse Bidder 3 to creditors or other parties in
 4   interest.
 5
             2.      Previously, in December 2020, the Court authorized the Debtors to file an
 6
     unredacted version of the Stalking Horse Agreement under seal. The primary basis of the Debtors’
 7
 8   sealing request was their concern that disclosure of the Stalking Horse Bidder’s identity “at least

 9   until the auction is conducted—will have an adverse effect on the Debtors and their ability to
10   conduct the auction.” See ECF No. 887 (motion to seal), at p.4 of 7 (emphasis added). However,
11
     because the auction was completed in December, the risks attendant to disclosure appear to have
12
     substantially diminished.
13
14           3.      Conversely, the Stalking Horse Bidder’s identity is highly relevant to creditors’

15   assessment of the Sale Motion, particularly (i) the Sale Motion’s request for a good faith finding
16   under 11 U.S.C. § 363(m), and (ii) the provision of adequate assurance to contract counterparties
17
     under 11 U.S.C. § 365(f). Thus, the identity of the Stalking Horse Bidder should be disclosed to
18
     creditors prior to the Court’s consideration of the Sale Motion.
19
20                                     II.        STATEMENT OF FACTS

21   A.      General Case Background
22           4.      On April 27, 2020, Wave Computing, Inc. (“Wave Computing”) and its above-
23
     referenced direct and indirect subsidiaries (collectively, the “Debtors”) commenced voluntary
24
     cases under Chapter 11 of the United States Bankruptcy Code. See ECF No. 1. The Debtors are
25
26   currently debtors-in-possession under sections 1107 and 1108 of the Bankruptcy Code.

27
             3
                     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in
28
     the Sale Motion.
                                                       Page -2-


     Case: 20-50682       Doc# 1108          Filed: 02/03/21      Entered: 02/03/21 09:16:02       Page 2 of
                                                         7
            5.      On May 1, 2020, the Court entered an Order directing the joint administration of
 1
 2   these cases for procedural purposes only. See ECF No. 50.

 3          6.      On May 18, 2020, the UST appointed an official committee of unsecured creditors
 4   (the “Committee”) for Debtor Wave Computing. See ECF No. 114; see also ECF Nos. 593 and
 5
     855.
 6
     B.     The Plan
 7
 8          7.      On December 3, 2020, the Court entered an Order approving the adequacy of the

 9   Debtors’ fifth amended disclosure statement (ECF No. 848) (the “Disclosure Statement”). See
10   ECF No. 859.
11
            8.      On January 15, 2021, the Debtors filed the Fifth Amended Joint Chapter 11 Plan of
12
     Reorganization. See ECF No. 1063 (the “Plan”). The Debtors, the Committee, and Tallwood
13
14   Technology Partners LLC (“Tallwood”) are co-proponents of the Plan. See Disclosure Statement,

15   at p. 11 of 140; Plan, at p. 6 of 91. Tallwood is the Debtors’ pre-petition lender, the DIP lender,
16   and a holder of interests in Wave Computing. Id., at p. 24 of 91 (§ I.A.170).
17
            9.       As set forth in the Disclosure Statement, the Plan contemplates a restructuring of
18
     “approximately $56,908,138 in principal amount of funded and general unsecured debt and
19
20   creditor claims, as well as a committed exit financing up to $5,110,000.” See Disclosure

21   Statement, at p. 18 of 140.
22          10.     The Plan has a “toggle” feature that would allow the Debtors to instead proceed
23
     with an asset sale if the Debtors receive “one or more qualified bids in an amount in excess of
24
     $52,500,000.” See Disclosure Statement, at p. 18 of 140.
25
26          11.     The hearing to consider confirmation of the Plan is February 10, 2021. See ECF

27   No. 981.
28
                                                    Page -3-


     Case: 20-50682      Doc# 1108       Filed: 02/03/21       Entered: 02/03/21 09:16:02      Page 3 of
                                                     7
     C.        The Auction Process and Sale Motion
 1
 2             12.   Consistent with the Plan’s dual-track strategy, the Debtors entered into the

 3   Stalking Horse Agreement with the Stalking Horse Bidder in December 2020. See Sale Motion,
 4   at p. 10 of 23. Pursuant to the Stalking Horse Agreement, the Stalking Horse Bidder has
 5
     proposed to acquire the Debtors’ assets for approximately $57.5 million. See id.
 6
               13.   On December 11, 2020, the Court authorized the Debtors to file the unredacted
 7
 8   Stalking Horse Agreement4 under seal, in order to maintain confidentiality of the Stalking Horse

 9   Bidder’s name. See ECF No. 891 (sealing Order).5 The Debtors requested this relief because
10   “[t]he name of the Stalking Horse Bidder is commercially-sensitive information, the disclosure of
11
     which—at least until the auction is conducted—will have an adverse effect on the Debtors and
12
     their ability to conduct the auction.” See ECF No. 887 (motion to seal), at p.4 of 7 (emphasis
13
14   added).

15             14.   On December 21, 2020, the Debtors commenced an auction pursuant to Court-
16   approved bidding procedures. At the conclusion of the auction on December 22, 2020, the
17
     Debtors selected Tallwood as the successful bidder and the Stalking Horse Bidder as the backup
18
     bidder. Tallwood’s winning bid reflected certain improvements to the value of the restructuring
19
20   option of the Plan. See Sale Motion, at p. 11 of 33.

21             15.   On January 15, 2021, the Debtors filed the Sale Motion. See ECF No. 1055. In
22   the Sale Motion, the Debtors seek an Order conditionally authorizing the sale of their assets to the
23
               4
24                    The Debtors filed the redacted version of the Stalking Horse Agreement as an exhibit to
     their motion to approve bidding procedures. See ECF No. 883-1.
25
               5
                     As set forth in the Court’s Order, parties in interest may request an unredacted copy of the
26   Stalking Horse Agreement by filing a notice with the Court and entering into a confidentiality agreement
     with the Debtors “that shall be subject to further Court Order. If the Debtors and a Requesting Party cannot
27   agree to a form of confidentiality within ten (10) days of the filing of the Notice, the Requesting Party or the
     Debtors may seek further Court adjudication to determine whether the Requesting Party is entitled to the
28
     unredacted version of the Stalking Horse Agreement.” See ECF No. 891, at p.3 of 4 (sealing Order).
                                                         Page -4-


     Case: 20-50682        Doc# 1108        Filed: 02/03/21         Entered: 02/03/21 09:16:02         Page 4 of
                                                        7
     Stalking Horse Bidder for $57.5 million, in the event that the Debtors’ Board determines that
 1
 2   there is a material risk that the effective date of the Plan will not occur on or before March 1,

 3   2021. See Sale Motion, at pp. 2, 11-12 of 33. As part of the Sale Motion, the Debtors are seeking
 4   a good faith finding under 11 U.S.C. § 365(m). Id. at p. 21 of 33.
 5
                                                III.    OBJECTION
 6
             16.     Bankruptcy Code Section 363(b) states that a trustee, 6 after notice and a hearing,
 7
 8   may sell property of the bankruptcy estate other than in the ordinary course of business. See 11

 9   U.S.C. § 363(b); In re Lahijani, 325 B.R. 282, 287 (B.A.P. 9th Cir. 2005) (“Bankruptcy trustees
10   are permitted to sell property of the estate not in the ordinary course of business after notice and a
11
     hearing.”).
12
             17.      To confirm a sale, a debtor in possession “must establish that: (1) a sound business
13
14   purpose exists for the sale; (2) the sale is in the best interest of the estate, i.e., the sale price is fair

15   and reasonable; (3) notice to creditors was proper; and (4) the sale is made in good faith.” See In
16   re Slates, 2012 WL 5359489, at *11 (B.A.P. 9th Cir. Oct. 31, 2012); see also In re Alaska Fishing
17
     Adventure, LLC, 594 B.R. 883, 887 (Bankr. D. Alaska 2018) (“Proposed sales are reviewed to
18
     determine whether they are within the best interests of the estate resulting from a fair and
19
20   reasonable price, are supported by a valid business judgment and proposed in good faith.”).

21           18.     The debtor in possession bears the burden of proof on these elements. See In re
22   Slates, 2012 WL 5359489, at *11; In re 240 N. Brand Partners, Ltd., 200 B.R. 653, 659 (B.A.P.
23
     9th Cir. 1996) (“debtors who wish to utilize § 363(b) to dispose of property of the estate must
24
     demonstrate that such disposition has a valid business justification.”).
25
26
27
             6
                    In a chapter 11 case, a debtor in possession has the powers and duties of a trustee. See 11
28
     U.S.C. § 1107(a).
                                                        Page -5-


     Case: 20-50682        Doc# 1108        Filed: 02/03/21        Entered: 02/03/21 09:16:02         Page 5 of
                                                        7
             19.     Here, the Debtors have not provided creditors with notice of the identity of the
 1
 2   Stalking Horse Bidder. This information is highly relevant to creditors’ consideration of the Sale

 3   Motion, particularly the Sale Motion’s request for a good faith finding under 11 U.S.C. § 365(m).
 4   Cf. In re R.B.B., Inc., 211 F.3d 475, 478 (9th Cir. 2000) (“The first requirement of having a purchaser
 5
     in good faith is to have a purchaser. Who was the purchaser of the Franchise?”); In re Fitzgerald,
 6
     428 B.R. 872, 882 (B.A.P. 9th Cir. 2010) (“The first requirement of a ‘good faith’ purchaser is that
 7
 8   there be an identifiable purchaser….”).

 9           20.      The identity of the Stalking Horse Bidder is also relevant to the issue of adequate
10   assurance of future performance by the Stalking Horse Bidder with respect to the Assignable
11
     Contracts. See 11 U.S.C. § 365(f)(2); In re Valdez Heli-Ski Guides, LLC, 2006 WL 3247117, at *2
12
     (Bankr. D. Alaska Nov. 3, 2006) (“Under 11 U.S.C. § 365(f)(2), a trustee may assign an unexpired
13
14   lease of the debtor only if the proposed assignee can provide adequate assurance of future

15   performance under it.”); In re Egghead.com, Inc., 2001 WL 35671549, at *3 (Bankr. N.D. Cal. Sept.
16   21, 2001) (“[T]he identity of the Buyer provides adequate assurance to all nondebtor parties to the
17
     Assumed Contracts and the Leasehold Interests ….”) (emphasis added); In re Bygaph, Inc., 56 B.R.
18
     596, 605-06 (Bankr. S.D.N.Y. 1986) (finding adequate assurance based on assignee’s “personal
19
20   financial resources and his expressed willingness to devote sufficient funding to the new restaurant

21   in order to give it a strong likelihood of succeeding ….”). 7
22
23           7
                       The Debtors do not propose to notify contract counterparties of the Stalking Horse Bidder’s
24   identity until after the Sale Motion is approved and the Plan Termination Date occurs. See Sale Motion, at
     p.15 of 33 n.20. The counterparties would then have only 3 days to object on adequate assurance grounds.
25   Id. at p. 16 of 33. Moreover, paragraph 29 of the proposed Order could arguably be read to require that
     adequate assurance objections be filed before the Sale Motion is approved and the identity of the Stalking
26   Horse Bidder is even disclosed. See ECF No. 1094-1, at p. 14 of 18 (“To the extent that any entity did not
     timely file a Contract Objection by the Contract Objection Deadline with respect to any Assumed
27   Agreement set forth on the Contract Notice, such entity shall forever be barred and estopped from
     objecting: … (iii) that the Purchaser has not provided adequate assurance of future performance as
28
     contemplated by section 365 of the Bankruptcy Code.”) (emphasis added).
                                                       Page -6-


     Case: 20-50682        Doc# 1108       Filed: 02/03/21        Entered: 02/03/21 09:16:02         Page 6 of
                                                       7
             21.     Thus, the identity of the Stalking Horse Bidder should be disclosed to creditors prior
 1
 2   to the Court’s consideration of the Sale Motion. Cf. In re R.B.B., Inc., 211 F.3d at 479-80 (reversing

 3   order approving sale and assignment of franchise agreement due to ambiguity as to identity of
 4   approved buyer); In re Lahijani, 325 B.R. at 288–89 (“The requirement of a notice and hearing
 5
     [under Section 363(b)] operates to provide both a means of objecting and a method for attracting
 6
     interest by potential purchasers.”) (emphasis added); In re Silicon Graphics, Inc., 2009 Bankr.
 7
 8   LEXIS 1350, *9 (Bankr. S.D.N.Y. April 24, 2009) (“[A]n auction sale process (here with a stalking-

 9   horse bidder) requiring court approval demands transparency.”) (emphasis added); see also In re
10   Gordon Properties, LLC, 514 B.R. 449, 460 (Bankr. E.D. Va. 2013) (the “hallmark of
11
     every bankruptcy case is transparency—the full, fair and timely disclosure of information that
12
     affects the administration of the estate.”).
13
14                                          IV.     CONCLUSION

15           22.     Based on the foregoing, the UST respectfully requests that the Court sustain the
16   Objection and deny the Sale Motion, unless supplemented to identify the Stalking Horse Bidder.
17
             23.     The UST reserves his rights to object to any and all amendments and supplements
18
     to the Sale Motion.
19
20   Dated: February 3, 2021
21
                                                            Respectfully submitted,
22
                                                            James L. Snyder
23                                                          Acting United States Trustee, Region 12
24
                                                            By: /s/ Jason Blumberg____________
25                                                          JASON BLUMBERG
                                                            Trial Attorney for the
26                                                          United States Trustee
27
28
                                                    Page -7-


     Case: 20-50682        Doc# 1108      Filed: 02/03/21      Entered: 02/03/21 09:16:02     Page 7 of
                                                      7
